

115 HR 4980 IH: Preventing Allocation of Resources for Absurd Defense Expenditures Act
U.S. House of Representatives
2018-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4980IN THE HOUSE OF REPRESENTATIVESFebruary 8, 2018Mr. Veasey (for himself, Mr. Blumenauer, Ms. Plaskett, Ms. Lee, Ms. Jackson Lee, Mrs. Watson Coleman, Ms. Norton, Mr. Johnson of Georgia, Mr. Garamendi, Mr. Polis, Mr. Brown of Maryland, Mr. McGovern, Mr. Sires, Mr. Cohen, Mr. Huffman, Mr. Grijalva, Mr. Pallone, Mr. Raskin, and Mr. Gene Green of Texas) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit the use of funds for certain parades.
	
 1.Short titleThis Act may be cited as the Preventing Allocation of Resources for Absurd Defense Expenditures Act or the PARADE Act. 2.Prohibition on use of funds for certain parades (a)In generalNone of the funds appropriated or otherwise made available for the Department of Defense or for the White House or the Executive Office of the President may be used for a covered parade.
 (b)Covered paradeIn this section, the term covered parade means a parade that— (1)is sponsored by the Department of Defense or by the White House or the Executive Office of the President; and
 (2)is not a parade that has been held to commemorate a holiday or special event during the ten-year period preceding the date of the enactment of this Act.
				